

	

		II

		109th CONGRESS

		1st Session

		S. 1826

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Kohl (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  credit to encourage employers to offer flexible and phased work opportunities

		  to older workers, to expand the credit for dependent care expenses to cover

		  eldercare expenses, to extend COBRA coverage for certain older workers who lose

		  health insurance coverage due to a reduction in work, to improve older workers'

		  access to job training services, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Older Worker Opportunity

			 Act.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—TAX INCENTIVES

					Sec. 101. Tax credit for older workers in flexible and phased

				work programs.

					Sec. 102. Expansion of dependent care credit to eldercare

				expenses.

					TITLE II—COBRA CONTINUATION COVERAGE

					Sec. 201. Extended COBRA continuation coverage for certain

				older workers.

					TITLE III—EMPLOYMENT AND TRAINING

					Sec. 301. Definitions.

					Sec. 302. Statewide employment and training

				activities.

					Sec. 303. Local employment and training activities.

					Sec. 304. Performance measures.

					Sec. 305. Reporting.

					Sec. 306. Incentive grants.

					TITLE IV—FEDERAL TASK FORCE ON OLDER WORKERS

					Sec. 401. Federal task force on older workers.

				

			ITax

			 incentives

			101.Tax credit for

			 older workers in flexible and phased work programs

				(a)Congress finds

			 that—

					(1)most older

			 workers expect to work past traditional retirement age;

					(2)most older

			 workers would prefer not to work a traditional full-time schedule;

					(3)older workers'

			 preference for flexible and phased work is not matched by opportunities

			 currently offered by employers;

					(4)many older

			 workers would choose to work longer if they were offered flexible and phased

			 work opportunities, which would also reduce employer costs by increasing

			 employee retention; and

					(5)many older

			 workers would like to gradually transition into retirement instead of taking

			 full retirement immediately.

					(b)Flexible and

			 phased work creditSubpart D

			 of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986

			 (relating to business related credits) is amended by adding at the end the

			 following new section:

					

						45N.Flexible and

				phased work credit

							(a)In

				generalFor purposes of section 38, in the case of an eligible

				employer, the flexible and phased work credit determined under this section for

				the taxable year shall be equal to 40 percent of the qualified wages for such

				year.

							(b)Eligible

				employerFor purposes of this section, the term eligible

				employer means an employer which—

								(1)maintains a

				qualified trust (within the meaning of section 401(a)), and

								(2)provides health

				insurance coverage (as defined in section 9832(b)(1)(A)) to employees and pays

				no less than 60 percent of the cost of such health insurance coverage with

				respect to each full-time employee receiving such coverage.

								(c)Qualified wages

				definedFor purposes of this section—

								(1)Qualified

				wagesThe term qualified wages means the wages paid

				or incurred by an eligible employer during the taxable year to individuals whom

				at the time such wages are paid or incurred—

									(A)have attained the

				age of 59½, and

									(B)are participating

				in a formal flexible work program or a formal phased work program.

									(2)Wages

									(A)In

				generalThe term wages has the meaning given such

				term by subsection (b) of section 3306 (determined without regard to any dollar

				limitation contained in such section).

									(B)Other

				rulesRules similar to the rules of paragraph (2) and (3) of

				section 51(c) shall apply for purposes of this section.

									(C)TerminationThe

				term wages shall not include any amount paid or incurred to an

				individual after December 31, 2010.

									(3)Only first

				$6,000 of wages per year taken into

				accountThe amount of the qualified wages which may be taken into

				account with respect to any individual shall not exceed $6,000 per year.

								(d)Formal flexible

				work programFor purposes of this section—

								(1)In

				generalThe term formal flexible work program means

				a program of an eligible employer—

									(A)which consists of

				core time and flex time,

									(B)under which core

				time does not exceed—

										(i)20 hours per

				week,

										(ii)3 days per week,

				or

										(iii)1,000 hours per

				year, and

										(C)which meets the

				requirements of subsection (f).

									(2)Core

				timeThe term core time means the specific

				time—

									(A)during which an

				employee is required to perform services related to employment, and

									(B)which is

				determined by the employer.

									(3)Flex

				timeThe term flex time means the time other than

				core time—

									(A)during which an

				employee is required to perform services related to employment, and

									(B)which is

				determined at the election of the employee.

									(e)Formal phased

				work programFor purposes of this section, the term formal

				phased work program means—

								(1)a program of an

				eligible employer—

									(A)under which the

				employer and an employee enter into an agreement, in good faith, that the

				employee's work schedule will be no more than 80 percent of the work schedule

				of a similarly situated full-time employee, and

									(B)which meets the

				requirements of subsection (f), or

									(2)any phased

				retirement program of an eligible employer which—

									(A)is authorized by

				the Secretary, and

									(B)meets the

				requirements of subsection (f).

									(f)RequirementsA

				program shall not be considered a formal flexible work program or a formal

				phased work program under this section unless such program meets the following

				requirements:

								(1)Duration of

				programThe program shall allow for participation for a period of

				at least 1 year.

								(2)No change in

				health benefitsWith respect to a participant whose work schedule

				is no less than 20 percent of the work schedule of a similarly situated

				full-time employee—

									(A)such participant

				shall be entitled to the same health insurance coverage to which a similarly

				situated full-time employee would be entitled,

									(B)the employer

				shall contribute the same percentage of the cost of health insurance coverage

				for such participant as the employer would contribute for a similarly situated

				full-time employee, and

									(C)such participant

				shall be entitled to participate in a retiree health benefits plan of the

				employer in the same manner as a similarly situated full-time employee, except

				that service credited under the plan for any plan year shall be equal to the

				ratio of the participant’s work schedule during such year to the work schedule

				of a similarly situated full-time employee during such year.

									(3)No reduction in

				pension benefits

									(A)Defined benefit

				plans

										(i)A

				participant shall be entitled to participate in a defined benefit plan (within

				the meaning of section 414(j)) of the employer in the same manner as a

				similarly situated full-time employee.

										(ii)Service credited

				to a participant under the plan for any plan year shall be equal to the ratio

				of the participant’s work schedule during such year to the work schedule of a

				similarly situated full-time employee during such year.

										(iii)If the plan

				uses final average earnings to determine benefits, final average earnings of

				the participant shall be no less than such earnings were before the participant

				entered the program.

										(B)Defined

				contribution plansA participant shall be entitled to participate

				in a defined contribution plan (within the meaning of section 414(i)) of the

				employer in the same manner as a similarly situated full-time employee, and the

				employer shall match the participant’s contributions at the same rate that the

				employer would match the contributions of a similarly situated full-time

				employee.

									(C)No forfeiture

				of pension benefitsThe pension benefits of a participant shall

				not be forfeited under the rules of section 411(a)(3)(B) or section

				203(a)(3)(B) of the Employee Retirement Income Security Act of 1974 with

				respect to a participant who has attained normal retirement age as of the end

				of the plan year.

									(4)Nondiscrimination

				ruleEligibility to participate in the program shall not

				discriminate in favor of highly compensated employees (within the meaning of

				section 414(q)).

								(g)Certain

				individuals ineligibleFor purposes of this section, rules

				similar to the rules of paragraphs (1) and (2) of section 51(i) and section 52

				shall apply.

							(h)RegulationsThe

				Secretary may prescribe such regulations as are necessary to carry out the

				purposes of this section, including simplified rules to satisfy the

				requirements of subsection (f)(3)(C) taking into account the requirements of

				section 411 and section 203 of the Employee Retirement Income Security Act of

				1974.

							.

				(c)Credit made

			 part of general business creditSubsection (b) of section 38 of

			 the Internal Revenue Code of 1986 is amended by striking and at

			 the end of paragraph (25), by striking the period at the end of paragraph (26)

			 and inserting , plus, and by adding at the end the following new

			 paragraph:

					

						(27)the flexible and

				phased work credit determined under section

				45N(a).

						.

				(d)No double

			 benefitSubsection (a) of section 280C of the Internal Revenue

			 Code of 1986 is amended by inserting 45N(a), after

			 45A(a),.

				(e)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

					

						Sec. 45N. Flexible and phased work

				credit..

					

				(f)Effective

			 dateThe amendments made by this section shall apply to wages

			 paid after December 31, 2005.

				102.Expansion of

			 dependent care credit to eldercare expenses

				(a)In

			 generalParagraph (1) of

			 section 21(b) of the Internal Revenue Code of 1986 (relating to qualifying

			 individual) is amended by striking or at the end of subparagraph

			 (B), by striking the period at the end of subparagraph (C) and inserting

			 , or, and by adding at the end the following new

			 subparagraph:

					

						(D)an individual who—

							(i)has attained retirement age (as defined in

				section 216(l)(1) of the Social Security Act) before the end of the taxable

				year of the taxpayer,

							(ii)is the spouse of the taxpayer or has a

				relationship to the taxpayer described in subparagraph (B), (C), (D), (F), or

				(G) of section 152(d)(2), and

							(iii)is a chronically ill individual (within the

				meaning of section

				7702B(c)(2)).

							.

				(b)Expenses for

			 care outside of household

					(1)In

			 generalSubparagraph (B) of section 21(b)(2) of the Internal

			 Revenue Code of 1986 is amended by striking or at the end of

			 clause (i), by redesignating clause (ii) as clause (iii), and by inserting

			 after clause (i) the following new clause:

						

							(ii)a qualifying

				individual described in paragraph (1)(D),

				or

							.

					(2)Conforming

			 amendmentClause (iii) of section 21(b)(2)(B), as redesignated by

			 paragraph (1), is amended by striking paragraph (1)(A) and

			 inserting subparagraph (A) or (D) of paragraph (1).

					(c)Conforming

			 amendments

					(1)The heading of

			 section 21 of the Internal Revenue Code of 1986 is amended by striking

			 and dependent care

			 services and inserting , dependent care, and eldercare

			 services.

					(2)The item relating

			 to section 21 in the table of sections for subpart A of part IV of subchapter A

			 of chapter 1 of such Code is amended striking and dependent care

			 services and inserting , dependent care, and eldercare

			 services.

					(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

				IICOBRA

			 continuation coverage

			201.Extended COBRA

			 continuation coverage for certain older workers

				(a)Amendments to

			 the Employee Retirement Income Security Act of

			 1974Section 602 of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1162) is amended—

					(1)in paragraph

			 (2)(A), by adding at the end the following:

						

							(vi)Special rule

				for certain older workers

								(I)In

				generalNotwithstanding any other provision of this subparagraph,

				in the case of a qualifying event described in section 603(2) relating to a

				reduction of hours of an employee described in subclause (II), the date which

				is 36 months after the date of the qualifying event, except that the period of

				coverage under this clause shall end on the date on which the employee becomes

				entitled to benefits under title XVIII of the Social Security Act based on age.

								(II)Employee

				describedAn employee is described in this subclause if such

				employee, on the date of the qualifying event, is at least the early retirement

				age (as defined in section 216(l)(2) of the Social Security Act) but not yet entitled to

				benefits under title XVIII of the Social Security

				Act based on age.

								;

				and

					(2)in paragraph (3),

			 by adding at the end the following: In the case of an individual

			 described in paragraph (2)(A)(vi), any reference in subparagraph (A) of this

			 paragraph to 102 percent is deemed a reference to 120

			 percent for any month after the 18th month of continuation coverage

			 provided for under such paragraph (2)(A)(vi)..

					(b)Amendments to

			 the Public Health Service

			 ActSection 2202 of the Public Health Service Act (42 U.S.C. 300bb–2)

			 is amended—

					(1)in paragraph

			 (2)(A), by inserting after clause (iv) the following:

						

							(v)Special rule

				for certain older workers

								(I)In

				generalNotwithstanding any other provision of this subparagraph,

				in the case of a qualifying event described in section 2203(2) relating to a

				reduction of hours of an employee described in subclause (II), the date which

				is 36 months after the date of the qualifying event, except that the period of

				coverage under this clause shall end on the date on which the employee becomes

				entitled to benefits under title XVIII of the Social Security Act based on age.

								(II)Employee

				describedAn employee is described in this subclause if such

				employee, on the date of the qualifying event, is at least the early retirement

				age (as defined in section 216(l)(2) of the Social Security Act) but not yet entitled to

				benefits under title XVIII of the Social Security

				Act based on age.

								;

				and

					(2)in paragraph (3),

			 by adding at the end the following: In the case of an individual

			 described in paragraph (2)(A)(v), any reference in subparagraph (A) of this

			 paragraph to 102 percent is deemed a reference to 120

			 percent for any month after the 18th month of continuation coverage

			 provided for under such paragraph (2)(A)(v)..

					(c)Amendments to

			 the Internal Revenue Code of 1986Section 4980B(f) of the

			 Internal Revenue Code of 1986 is amended—

					(1)in paragraph

			 (2)(B)(i), by inserting after subclause (V) the following:

						

							(VI)Special rule

				for certain older workers

								(aa)In

				generalNotwithstanding any other provision of this clause, in

				the case of a qualifying event described in paragraph (3)(B) relating to a

				reduction of hours of an employee described in item (bb), the date which is 36

				months after the date of the qualifying event, except that the period of

				coverage under this clause shall end on the date on which the employee becomes

				entitled to benefits under title XVIII of the Social Security Act based on age.

								(bb)Employee

				describedAn employee is described in this subclause if such

				employee, on the date of the qualifying event, is at least the early retirement

				age (as defined in section 216(l)(2) of the Social Security Act) but not yet entitled to

				benefits under title XVIII of the Social Security

				Act based on age.

								;

				and

					(2)in paragraph

			 (2)(C) by adding at the end the following: In the case of an individual

			 described in subparagraph (B)(i)(VI), any reference in clause (i) of this

			 subparagraph to 102 percent is deemed a reference to 120

			 percent for any month after the 18th month of continuation coverage

			 provided for under such subparagraph (B)(i)(VI)..

					IIIEmployment and

			 training

			301.DefinitionsSection 101 of the Workforce Investment Act

			 of 1998 (29 U.S.C. 2801) is amended—

				(1)by redesignating

			 paragraphs (17) through (53) as paragraphs (18) through (54), respectively;

			 and

				(2)by inserting

			 after paragraph (16) the following:

					

						(17)Hard-to-serve

				populationsThe term hard-to-serve populations means

				populations of individuals who are hard to serve, including displaced

				homemakers, low-income individuals, Native Americans, individuals with

				disabilities, older individuals, ex-offenders, homeless individuals,

				individuals with limited English proficiency, individuals who do not meet the

				definition of literacy in section 203, individuals facing substantial cultural

				barriers, migrant and seasonal farmworkers, individuals within 2 years of

				exhausting lifetime eligibility under part A of title IV of the

				Social Security Act (42 U.S.C. 601 et

				seq.), single parents (including single pregnant women), and such other groups

				as the Governor determines to be hard to

				serve.

						.

				302.Statewide

			 employment and training activitiesSection 134(a)(3)(A) of such Act (29 U.S.C.

			 2864 (a)(3)(A)) is amended—

				(1)in clause (vi),

			 by striking and at the end;

				(2)by redesignating

			 clause (vii) as clause (viii); and

				(3)by inserting

			 after clause (vi) the following:

					

						(vii)developing

				strategies for effectively serving hard-to-serve populations and for

				coordinating programs and services among one-stop partners;

				and

						.

				303.Local

			 employment and training activities

				(a)Intensive

			 ServicesSection 134(d)(3) of such Act (29 U.S.C. 2864(d)(3)) is

			 amended by striking subparagraph (A) and inserting the following:

					

						(A)In

				general

							(i)EligibilityExcept

				as provided in clause (iii), funds allocated to a local area for adults under

				paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated

				to the local area for dislocated workers under section 133(b)(2)(B), shall be

				used to provide intensive services to adults and dislocated workers,

				respectively—

								(I)who are

				unemployed and who, after an interview, evaluation, or assessment, have been

				determined by a one-stop operator or one-stop partner to be—

									(aa)unlikely or

				unable to obtain employment, that leads to self-sufficiency or wages comparable

				to or higher than previous employment, through core services described in

				paragraph (2); and

									(bb)in

				need of intensive services to obtain employment that leads to self-sufficiency

				or wages comparable to or higher than previous employment; or

									(II)who are

				employed, but who, after an interview, evaluation, or assessment, are

				determined by a one-stop operator or one-stop partner to be in need of

				intensive services to obtain or retain employment that leads to

				self-sufficiency.

								(ii)ConsiderationFor

				purposes of determining whether an adult or dislocated worker meets the

				requirements of clause (i)(I)(aa), a one-stop operator or one-stop partner

				shall consider whether the adult or dislocated worker is a member of a

				hard-to-serve population.

							(iii)Special

				ruleA new interview, evaluation, or assessment of a participant

				is not required under clause (i) if the one-stop operator or one-stop partner

				determines that it is appropriate to use a recent assessment of the participant

				conducted pursuant to another education or training

				program.

							.

				(b)Training

			 ServicesSection 134(d)(4) of such Act (29 U.S.C. 2864(d)(4)) is

			 amended by striking subparagraph (A) and inserting the following:

					

						(A)In

				general

							(i)EligibilityExcept

				as provided in clause (iii), funds allocated to a local area for adults under

				paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated

				to the local area for dislocated workers under section 133(b)(2)(B), shall be

				used to provide training services to adults and dislocated workers,

				respectively—

								(I)who, after an

				interview, evaluation, or assessment, and case management, have been determined

				by a one-stop operator or one-stop partner, as appropriate, to—

									(aa)be

				unlikely or unable to obtain or retain employment, that leads to

				self-sufficiency or wages comparable to or higher than previous employment,

				through the intensive services described in paragraph (3);

									(bb)be

				in need of training services to obtain or retain employment that leads to

				self-sufficiency or wages comparable to or higher than previous employment;

				and

									(cc)have the skills

				and qualifications to successfully participate in the selected program of

				training services;

									(II)who select

				programs of training services that are directly linked to the employment

				opportunities in the local area or region involved or in another area to which

				the adults or dislocated workers are willing to commute or relocate;

								(III)who meet the

				requirements of subparagraph (B); and

								(IV)who are

				determined to be eligible in accordance with the priority system in effect

				under subparagraph (E).

								(ii)ConsiderationFor

				purposes of determining whether an adult or dislocated worker meets the

				requirements of clause (i)(I)(aa), a one-stop operator or one-stop partner

				shall consider whether the adult or dislocated worker is a member of a

				hard-to-serve population.

							(iii)Special

				ruleA new interview, evaluation, or assessment of a participant

				is not required under clause (i) if the one-stop operator or one-stop partner

				determines that it is appropriate to use a recent assessment of the participant

				conducted pursuant to another education or training

				program.

							.

				(c)Local

			 Employment and Training ActivitiesSection 134(e)(1)(A) of such

			 Act (29 U.S.C. 2864(e)(1)(A)) is amended—

					(1)in subparagraph

			 (A), by striking and at the end;

					(2)in subparagraph

			 (B), by striking the period and inserting ; and; and

					(3)by adding at the

			 end the following:

						

							(C)customer support

				to enable members of hard-to-serve populations, including individuals with

				disabilities, to navigate among multiple services and activities for such

				populations.

							.

					304.Performance

			 measures

				(a)State

			 Performance MeasuresSection 136(b)(3)(A)(iv)(II) of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2871(b)(3)(A)(iv)(II)) is

			 amended—

					(1)by striking

			 taking into account and inserting and shall ensure that

			 the levels involved are adjusted, using objective statistical methods, based

			 on;

					(2)by inserting

			 (such as differences in unemployment rates and job losses or gains in

			 particular industries) after economic conditions;

			 and

					(3)by inserting

			 (such as indicators of poor work history, lack of work experience, lack

			 of educational or occupational skills attainment, dislocation from high-wage

			 and benefit employment, low levels of literacy or English proficiency,

			 disability status, older individual status, homelessness, ex-offender status,

			 and welfare dependency) after program.

					(b)Local

			 Performance MeasuresSection 136(c)(3) (29 U.S.C.

			 2871(c)(3))—

					(1)by striking

			 shall take into account and inserting shall ensure that

			 the levels involved are adjusted, using objective statistical methods, based

			 on;

					(2)by inserting

			 (characteristics such as unemployment rates and job losses or gains in

			 particular industries) after economic; and

					(3)by inserting

			 (characteristics such as indicators of poor work history, lack of work

			 experience, lack of educational and occupational skills attainment, dislocation

			 from high-wage and benefit employment, low levels of literacy or English

			 proficiency, disability status, older individual status, homelessness,

			 ex-offender status, and welfare dependency) after

			 demographic.

					(c)Wage Records

			 and Documented DataSection 136(f)(2) of such Act (29 U.S.C.

			 2871(f)(2)) is amended—

					(1)by striking

			 (2) and all that follows through In and inserting

			 the following:

						

							(2)Wage records

				and documented data

								(A)Wage

				recordsIn

								;

				and

					(2)by adding at the

			 end the following:

						

							(B)Documented

				dataIn measuring the progress of the State with respect to older

				individuals on State and local performance measures relating to earnings, a

				State may use documented data other than quarterly wage records to determine

				the work schedule of the older individuals, and may impute full-time earnings

				to part-time workers who are older

				individuals.

							.

					305.ReportingSection 136(d)(2) of such Act (29 U.S.C.

			 2871(d)(2)) is amended—

				(1)in subparagraph

			 (E), by striking (excluding participants who received only self-service

			 and informational activities); and

				(2)in subparagraph

			 (F)—

					(A)by striking

			 (F) and inserting (F)(i);

					(B)by striking the

			 period and inserting ; and; and

					(C)by adding at the

			 end the following:

						

							(ii)the number of

				participants in each of the groups described in clause (i) who have received

				services authorized under this title, in the form of core services described in

				section 134(d)(2), intensive services described in section 134(d)(3), training

				services described in section 134(d)(4), and followup services,

				respectively;

							.

					306.Incentive

			 grants

				(a)Use of Funds

			 for Statewide Employment and Training ActivitiesSection

			 134(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(a)(2)(B))

			 is amended—

					(1)in clause (v), by

			 striking and at the end;

					(2)in clause (vi),

			 by striking the period and inserting ; and; and

					(3)by adding at the

			 end the following:

						

							(vii)providing

				incentive grants to local areas, in accordance with section

				136(j).

							.

					(b)Incentive

			 Grants for Local AreasSection 136 of such Act is amended by

			 adding at the end the following:

					

						(j)Incentive

				Grants for Local Areas

							(1)In

				generalFrom funds reserved under sections 128(a) and 133(a)(1),

				the Governor involved shall award incentive grants to local areas for

				performance described in paragraph (2) in carrying out programs under chapters

				4 and 5.

							(2)BasisThe

				Governor shall award the grants on the basis that the local areas—

								(A)have exceeded the

				performance measures established under subsection (c)(2) relating to indicators

				described in subsection (b)(3)(A)(iii); or

								(B)have—

									(i)met the

				performance measures established under subsection (c)(2) relating to indicators

				described in subsection (b)(3)(A)(iii); and

									(ii)demonstrated

				exemplary performance in the State in serving hard-to-serve populations.

									(3)Use of

				fundsThe funds awarded to a local area under this subsection may

				be used to carry out activities authorized for local areas and such innovative

				projects or programs that increase coordination and enhance service to program

				participants, particularly hard-to-serve populations, as may be approved by the

				Governor.

							.

				(c)Incentive

			 Grants for StatesSection 503 of the Workforce Investment Act of

			 1998 (20 U.S.C. 9273) is amended—

					(1)by striking

			 subsection (a) and inserting the following:

						

							(a)In

				General

								(1)Timeline

									(A)Prior to july

				1, 2006Prior to July 1, 2006, the Secretary shall award a grant

				to each State in accordance with the provisions of this section as this section

				was in effect on July 1, 2003.

									(B)Beginning july

				1, 2006Beginning on July 1, 2006, the Secretary shall award

				incentive grants to States for performance described in paragraph (2) in

				carrying out innovative programs consistent with the programs under chapters 4

				and 5 of subtitle B of title I, to implement or enhance innovative and

				coordinated programs consistent with the statewide economic, workforce, and

				educational interests of the State.

									(2)BasisThe

				Secretary shall award the grants on the basis that States—

									(A)have exceeded the

				State adjusted levels of performance for title I, the adjusted levels of

				performance for title II, and the levels of performance under the Carl D.

				Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. 2301 et

				seq.); or

									(B)have—

										(i)met the State

				adjusted levels of performance for title I, the adjusted levels of performance

				for title II, and the levels of performance under the Carl D. Perkins

				Vocational and Technical Education Act of 1998 (20 U.S.C. 2301 et seq.);

				and

										(ii)demonstrated

				exemplary performance in serving hard-to-serve populations.

										(3)Use of

				fundsThe funds awarded to a State under this section may be used

				to carry out activities authorized for States under chapters 4 and 5 of

				subtitle B of title I, title II, and the Carl D. Perkins Vocational and

				Technical Education Act of 1998 (20 U.S.C. 2301 et seq.), including

				demonstration projects, and for such innovative projects or programs that

				increase coordination and enhance service to program participants, particularly

				hard-to-serve populations.

								;

				and

					(2)in subsection

			 (b)(2), by striking subparagraph (C) and inserting the following:

						

							(C)the State meets

				the requirements of subparagraph (A) or (B) of subsection

				(a)(2).

							.

					IVFederal task

			 force on older workers

			401.Federal task

			 force on older workers

				(a)EstablishmentNot

			 later than 90 days after the date of enactment of this Act, the Secretary of

			 Labor shall establish a Federal Task Force on Older Workers (referred to in

			 this Act as the Task Force).

				(b)MembershipThe

			 Task Force established pursuant to subsection (a) shall be composed of

			 representatives from all relevant Federal agencies that have regulatory

			 jurisdiction over, or a clear policy interest in, issues relating to older

			 workers, including the Internal Revenue Service, the Social Security

			 Administration, the Equal Employment Opportunity Commission, and the

			 Administration on Aging of the Department of Health and Human Services.

				(c)Activities

					(1)After one

			 yearNot later than 1 year after the date of establishment of the

			 Task Force, the Task Force shall—

						(A)identify

			 statutory and regulatory provisions in current law that tend to limit

			 opportunities for older workers, and develop legislative and regulatory

			 proposals to address such limitations;

						(B)identify best

			 practices in the private sector for hiring and retaining older workers, and

			 serve as a clearinghouse of such information; and

						(C)assess the

			 effectiveness and cost of programs that Federal agencies have implemented to

			 hire and retain older workers (including the Senior Environmental Employment

			 (SEE) Program of the Environmental Protection Agency), and recommend

			 cost-effective programs for all Federal agencies to hire and retain older

			 workers.

						(2)After three

			 yearsNot later than 3 years after the date of establishment of

			 the Task Force, the Task Force shall—

						(A)assess the

			 effectiveness of the provisions of this Act; and

						(B)organize a

			 Conference on the Aging Workforce, which shall include the participation of

			 senior, business, labor, and other interested organizations.

						(3)ReportThe

			 Task Force shall submit a report to Congress on the activities of the Task

			 Force pursuant to paragraph (1). Such report shall be made available to the

			 public.

					(d)ConsultationIn

			 carrying out activities pursuant to this section, the Task Force shall consult

			 with senior, business, labor, and other interested organizations.

				(e)Applicability

			 of FACA; termination of task force

					(1)FACAThe

			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task

			 Force established pursuant to this Act.

					(2)TerminationThe

			 Task Force shall terminate 30 days after the date the Task Force completes all

			 of its duties under this Act.

					

